                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 1                                                               Aug 28, 2019
                                                                     SEAN F. MCAVOY, CLERK
 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7
     YADIRA M. MARTINEZ, individually            No.   18-CV-5037-EFS
 8   and as mother and natural guardian of
     A.M., a minor; and A.M, individually,
 9                                               ORDER DISMISSING CASE
                               Plaintiff,
10
                  v.
11

12   CHERYL L. COX, individually and as a
     marital community with “JOHN DOE”
13   COX; and CHERYL L. COX, as an
     employee/agent of PROGRESSIVE
14   LOGISTICS, INC., d/b/a GILTNER; and
     PROGRESSIVE LOGISTICS, INC.,
15   d/b/a GILTNER, a corporation doing
     business in the State of Washington;
16   and HERMAN MENDEZ, individually,
17
                               Defendants.
18

19         On February 7, 2019, the parties filed a stipulated dismissal, ECF No. 23.

20   On August 5, 2019, this Court held the parties’ stipulated dismissal in abeyance

21   until the parties filed a notice with the Court regarding what funds were distributed

22   and when. ECF No. 34. On August 5, 2019, the parties filed a notice of distribution
23   outlining the funds that have distributed. ECF No. 35. Consistent with the parties’
24

25



                                                            ORDER DISMISSING CASE - 1
 1   agreement and Federal Rule of Civil Procedure 41(a) and Local Civil Rule 41(a), IT

 2   IS HEREBY ORDERED:
 3
           1.     The parties’ Stipulated Motion for Dismissal, ECF No. 33, is
 4
                  GRANTED.
 5
           2.     All claims are DISMISSED WITH PREJUDICE, with all parties to
 6
                  bear their own costs and attorney fees.
 7
           3.     The Court hereby TRANSFERS JURISDICTION of enforcement
 8
                  of the Settlement Agreement to Benton County Superior Court in
 9
                  Washington.
10

11         4.     All pending motions are DENIED AS MOOT.

12         5.     All hearings and other deadlines are STRICKEN.

13         6.     The Clerk’s Office is directed to CLOSE this file.

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
15
     provide copies to all counsel.
16
           DATED this 28th day of August 2019.
17

18                                  s/Edward F. Shea
                                     EDWARD F. SHEA
19                           Senior United States District Judge

20

21

22

23

24

25



                                                            ORDER DISMISSING CASE - 2
